          Case 1:19-cr-00607-AJN Document 70 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 United States of America,                                                             9/8/2020


                –v–                                                             19-cr-607 (AJN)

                                                                                    ORDER
 Alejandro Paulino,

                        Defendant.



ALISON J. NATHAN, District Judge:

       The sentencing hearing currently scheduled for September 16, 2020, is hereby adjourned

to October 21, 2020, at 1:00 p.m. Pursuant to the Court's Order of September 4, 2020 (Dkt. No.

69), Defendant should advise the Court before that date whether he consents to proceed remotely

either as a matter of preference or if an in-court proceeding is unavailable. If Defendant so

consents, he should submit a completed waiver of physical presence no later than 48 hours

before the scheduled hearing. SO ORDERED.


       SO ORDERED.


Dated: September 8, 2020                           __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
